Citation Nr: 0426617	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-05 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
residuals of an appendectomy with a ventral hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Coast Guard from July 1963 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision rendered by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2004, the veteran testified at a hearing before the 
undersigned Veterans Law Judge in Las Vegas, Nevada.  A 
transcript of this hearing is associated with the claims 
folders.  


REMAND

After a review of the evidence, the Board is of the opinion 
that a new VA examination is in order.  The "duty to 
assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

While the veteran was afforded a VA liver, gall bladder, and 
pancreas examination in July 2003, this examination did not 
discuss his hernia or any other residuals of an appendectomy.  
The most recent VA examination that discusses his service-
connected residuals of an appendectomy with a hernia was 
conducted in April 2002.  During his recent hearing before 
the Board, the veteran asserted that his disability had 
increased in severity and that his hernia is now the size of 
a softball.  In light of the foregoing, a new VA examination 
is necessary to ascertain the present severity of the 
veteran's service-connected disability.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC, for the following 
actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
for a higher disability evaluation for 
his residuals of an appendectomy with a 
ventral hernia.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims files any medical records 
identified by the veteran which have not 
been secured previously.  In any event, 
the RO should obtain a copy of any 
pertinent VA outpatient records for the 
period since September 2003.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of the 
outstanding medical records.

3.  Then, the RO should arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from his residuals of an 
appendectomy with a ventral hernial.  The 
veteran's claims files must be made 
available to and reviewed by the 
examiner.  The examination report is to 
reflect that the claims files were 
reviewed.  The examination report must be 
typed.

All indicated studies should be performed 
and all findings should be reported in 
detail.  

The examiner should be instructed to:

a)  Comment upon the size and 
existence of any postoperative 
hernias, the level of destruction or 
weakening of the muscular or fascial 
support of the abdominal wall, and 
whether a support belt is necessary.

b)  Comment on the impact that the 
veteran's residuals of an 
appendectomy with a ventral hernia 
have on his ability to obtain or 
retain employment.  In so doing, the 
examiner should differentiate 
between the effects on the veteran's 
employability as caused by the 
service-connected residuals of an 
appendectomy with a hernia versus 
the effects on the his employability 
as due to any nonservice-connected 
disability.

c)  Comment on the location, size, 
and visible appearance of any 
residual abdominal scarring, to 
include noting any adherence, 
tenderness, or functional impairment 
resulting therefrom.

The rationale for all opinions expressed 
should be explained. 

4.  Thereafter, the RO should review the 
claims files and ensure that all 
development actions have been conducted 
and completed in full.  The RO should 
then undertake any other action required 
to comply with the notice and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000.  Then, the 
RO should readjudicate the veteran's 
claim on a de novo basis. 

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



